Citation Nr: 0107732	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  98-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of initial rating for service-connected PTSD, 
initially rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970, including approximately one year of service in the 
Republic of Vietnam.  He has been awarded the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which granted service connection for 
PTSD and assigned an initial rating of 10 percent, effective 
from October 31, 1997. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress; the veteran's PTSD has not at any time during the 
appeal been productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for PTSD for any period during the claim are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1-4.14, 4.125, 4.130, Diagnostic Code 
9411 (2000).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
appellant in establishing his claim.  See 38 U.S.C.A. § 
5107(a); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).   

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
PTSD at issue here.  Disability ratings are determined by 
applying the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 
(2000).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two ratings should be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims 
(Court) held that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In a May 1998 rating 
decision, the RO granted service connection for PTSD and 
granted a 10 percent rating, effective from October 31, 1997, 
the date of claim for service connection for PTSD.  The 
determination was based in part on the fact that the veteran 
was a recipient of the Purple Heart Medal, and that, based on 
reporting of in-service stressful events, an April 1998 VA 
examination diagnosed mild PTSD.  
Under Diagnostic Code 9411 (2000), a 10 percent disability 
rating is warranted for PTSD that is productive of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent disability rating is warranted for PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130. 

In addition, when rating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a) (2000).

The evidence of record includes private counseling records 
which reflect that in April 1996 the veteran was mildly 
depressed and moderately anxious, diagnosed as a single 
episode of major depression.  At that time, the veteran 
denied any difficulties in relationship with his wife, and 
was working as a barber.  In April 1996 he was treated with 
Zoloft and reported feeling 70 percent better with some 
remaining sleep problems.  Once the veteran stopped taking 
Lotensin in May 1996, two weeks later his mood was back to 
normal and he denied any lingering depressive symptoms, and 
was found to be normal.  The examiner commented that, in 
hindsight, it appeared that the Lotensin had been responsible 
for these symptoms because the veteran's depression had 
started within a day or two after the Lotensin was initiated.  
Thus, by May 1996, the veteran's symptoms, even those 
attributable to medication and not PTSD, had completely 
resolved.  
In October 1997, pursuant to a claim for compensation for 
PTSD, the veteran completed a PTSD development sheet, 
checking the blocks which indicated, among other things, that 
he experienced prolonged memories of combat, nightmares, 
flashbacks, loss of interest in fun activities, episodes of 
irritability, and outbursts of anger.  A private examination 
report dated in October 1997 reflects the veteran's 
complaints of being depressed, anxious, having fears of the 
future, difficulty coping with stress, and issues regarding 
death.  The examiner noted that the veteran's diagnosis had 
been major depression, but was later changed to PTSD, and the 
veteran had resumed psychotherapy in March 1996 because he 
suffered from insomnia, depression, anxiety, and inability to 
concentrate.  

At a VA psychiatric evaluation in February 1998, the veteran 
reported anxiety over a pending divorce, including feeling 
anxious and guilty about filing for divorce from his wife of 
26 years.  The history also indicated that the veteran was 
working as a barber and living with his parents.  Mental 
status examination revealed a tearful affect when discussing 
Vietnam, with no problem with depression other than guilt. 
The Axis I diagnosis was adjustment disorder with depressed 
mood, with Axis IV stressors noted to be divorce and 
financial.  The VA examiner assigned a Global Assessment of 
Functioning (GAF) score of 75. 

VA outpatient treatment records reflect that on February 11, 
1998 the veteran was being treated on a weekly basis for what 
was diagnosed as adjustment disorder with depressed mood.  
The veteran reported that he had recently filed for divorce 
from his wife of 26 years, and felt guilty and depressed and 
ambivalent about his decision to divorce.  The examiner 
commented that the veteran's main problem appeared to be 
chronic low self-esteem, and noted that the veteran had 
considerable support from his three daughters, parents, 
priest, customers at his barber shop, and his VFW friends, 
though he was not doing well financially.  A February 18, 
1998 VA outpatient treatment entry reflects that the veteran 
was "being followed for mild depression/anxiety [symptoms] 
surrounding the impending divorce of his wife of 26 years."  
The examiner noted that the veteran's "PTSQ symptoms [were] 
not clinically significant enough to warrant a DSM-IV 
[diagnosis]."  The treating VA clinical psychologist 
concluded that the veteran's symptoms did not substantially 
interfere with his occupational or social functioning at that 
time, and there was no need for medication. 

A March 1998 VA outpatient treatment entry reflects that the 
veteran reported subjective complaints of fear of being 
persecuted by other veterans, nightmares, intrusion of 
thoughts, flashbacks, depression, anxiety, and feeling of 
alienation.  The veteran reported that he worked as a barber 
and lived alone.  Notwithstanding the veteran's subjective 
complaints, the only clinical finding was that the veteran's 
mood was mildly dysphoric.  The examiner diagnosed a history 
of PTSD and assigned a GAF score of 60.  

An April 1998 entry notes that the veteran was "being 
followed for depression secondary to unpleasant divorce."  
The examiner noted that, although the veteran was stressed by 
the divorce proceedings, he continued to have and to utilize 
considerable support from family and friends.

An April 1998 VA examination report reflects that the veteran 
was diagnosed with mild PTSD.  Notwithstanding the veteran's 
reported complaints of sleep difficulties, intrusive 
distressing recollections and recurrent distressing dreams of 
Vietnam, anger, and avoidance, clinical examination revealed 
no depressed mood and that his affect was appropriate.  The 
report noted that the veteran had been working as a barber 
for 25 years, had been married for 26 years, though separated 
for 6 months, and had three daughters.  The examiner 
specifically concluded that the veteran did "not have any 
impairment of his social and industrial adaptability."  The 
assigned GAF score was 60 currently and previously. 

A May 1998 VA outpatient treatment entry reflects that the 
veteran had filed for divorce, and his wife had done the same 
against him, and that, due to the stress of the impending 
divorce, the veteran had difficulty with sleep, 
concentration, and panic and anxiety attacks.  The examiner 
noted the veteran's markedly ambivalent feelings about the 
divorce.  Clinical examination noted an anxious and mildly 
depressed mood.  The diagnosis was adjustment disorder with 
depressed mood, and the assigned GAF score was 50. 
A June 1998 VA outpatient treatment entry reflects that the 
veteran reported that his divorce was in progress, and he 
slept better.  Examination was negative, and the examiner 
assessed that the veteran's depression had improved a great 
deal.  The assigned GAF score was 70.  A March 1999 VA 
outpatient treatment entry reflects that the veteran had a 
fiancée and was visiting his daughter. 

At a personal hearing in November 1998 the veteran testified 
in part as follows: he had been married for 26 years but was 
divorced; his relationship with his family was great; he did 
not socialize much, but he visited his parents and had other 
pastimes, and frequently saw his daughters; he was not really 
moody, but got angry when another person talked about his 
military experiences; he was not currently undergoing 
counseling; his sleeping habits were not good because he had 
thoughts of Vietnam and nightmares; he was working now and 
had been at this job for 26 years; and because of the divorce 
he often left his barber chair and went somewhere else.

After a review of the evidence of record, the Board finds 
that, under the current regulations in effect since November 
7, 1996, the veteran's disability picture due to his PTSD has 
at all times during the claim been characterized by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  Prior to filing his claim, from May 1996 to October 
1997, the record is negative for any complaints or findings 
of psychiatric symptomatology since all symptoms were noted 
to have resolved in May 1996.  In February 1998, the veteran 
denied depression, and his symptoms were not clinically 
significant enough to even warrant a PTSD diagnosis.  The 
most thorough VA examination of record in April 1998 
diagnosed the veteran's PTSD as being only "mild" in 
degree, manifesting no social or industrial impairment.  The 
evidence shows that, during periods of significant stress, 
the veteran may take a walk from his job as a barber, but he 
has continuously worked as a barber, and there has been no 
more than a decrease in work efficiency and ability to 
perform occupational tasks, if at all, during times of 
stress.  While the veteran experienced a divorce, the 
evidence does not demonstrate the social impairment in the 
marriage has been attributed to his PTSD.  The evidence also 
shows that, notwithstanding the veteran's general assertions 
that he did not socialize much, the evidence reflects that he 
has the support of his daughters, parents, priest, customers, 
and friends at the VFW, which taken together constitute 
significant social contacts.  His November 1998 hearing 
testimony reflects that his relationship with his family was 
great.  By March 1999, the veteran had a fiancée, and was 
continuing to frequently visit his daughters and parents. 

The Board also finds that the record does not demonstrate 
evidence of PTSD symptomatology which more nearly 
approximates the schedular criteria for a 30 percent rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.130.  As indicated 
above, the evidence does not show that the veteran's PTSD has 
at any time during the claim been productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  While the veteran has at various times 
reported symptoms of depressed mood, anxiety, suspiciousness, 
panic attacks, and chronic sleep impairment, the clinical 
evaluations have either not found such reported 
symptomatology, or have not attributed such symptoms to PTSD.  
For example, the only clinical finding noted at a March 1998 
VA outpatient session was a mildly dysphoric mood, and the 
April 1998 VA examination revealed no impairment of mood or 
affect.  Mental status examination in February 1998 revealed 
only a tearful affect when discussing Vietnam.  A February 
1998 VA outpatient treatment entry found the symptoms were no 
clinically significant enough to diagnose PTSD.  In March 
1998, the veteran reported various symptoms, but the only 
clinical finding was mildly dysphoric mood.  At the April 
1998 VA examination, the veteran reported various complaints, 
but the clinical findings were negative, including no 
depression and appropriate affect.  An anxious and mildly 
depressed mood noted in May 1998 was attributed to a non-
psychiatric disorder.  By November 1998, the veteran was no 
longer undergoing counseling or medication for psychiatric 
symptomatology. 

The medical evidence also reflects that certain symptoms 
which were found upon examination, especially during the time 
period of the veteran's divorce in 1998, have been 
specifically attributed to a non-service-connected disability 
of adjustment disorder with depressed mood.  For example, the 
April 1996 diagnosis was a single episode of major depression 
attributable to the use of medication, not to PTSD.  The 
February 1998 VA evaluation and February 1998 and April 1998 
VA outpatient treatment entries attributed reports of anxiety 
and guilt to a pending unpleasant divorce, and did not even 
result in a diagnosis of PTSD; the symptomatology was 
attributed to adjustment disorder with depressed mood, 
associated with divorce and financial problems.  A March 1998 
VA outpatient entry which noted a mildly dysphoric mood 
attributed this finding to a history of PTSD.  The May 1998 
VA outpatient entry reflects that the veteran's subjective 
complaints of sleep difficulty, concentration, and panic and 
anxiety attacks were attributed to his (non-service-
connected) adjustment disorder with depressed mood.  

With regard to the GAF scores assigned by various examiners, 
the GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  Richard v. Brown, 9 Vet. 
App. 266 (1996).  A GAF score of 51 to 60 indicates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  See Carpenter  v. Brown, 8 Vet. 
App. 240, 242 (1995).  A GAF score of 61 to 70 reflects only 
some mild symptoms (e.g. depressed mood and mild insomnia) or 
some difficulty in social, or occupational functioning, but 
that he is generally functioning pretty well, and that he has 
some meaningful interpersonal relationships.  A GAF score of 
71 to 80 reflects that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).  

In this veteran's case, the evidence reflects that he was 
assigned GAF scores as follows: 75 in February 1998;  60 in 
March and April 1998; 50 in May 1998; and 70 in June 1998.  
However, the GAF score reflects impairment of psychological, 
social, and occupational functioning due to all psychiatric 
impairment, including non-service-connected impairment.  In 
this veteran's case, the evidence shows that the veteran was 
separated from his wife in late 1997, and filed for divorce, 
which was ongoing during treatment from February to June 
1998.  Although the veteran's GAF score was significantly 
lower from March to May 1998, the medical evidence of record 
reflects that the veteran's symptoms of depression, anxiety, 
sleep impairment, lack of concentration, and panic and 
anxiety attacks experienced during this time were due to his 
pending divorce and associated family stress, as well as 
financial problems; as the analysis above reflects, such 
symptomatology has been specifically attributed by the 
medical evidence to the non-service-connected psychiatric 
disorder of adjustment disorder with depressed mood.  
Therefore, this particular symptomatology may not be 
considered in rating the veteran's service-connected 
disability of PTSD, including with regard to the weight to 
assign an overall evaluation of psychiatric impairment 
reflected by the assigned GAF scores in the range of 50 to 60 
during the period from March to May 1998.  The GAF score of 
50 in May 1998 was specifically attributed to impairment due 
to non-service-connected adjustment disorder with depressed 
mood.  The GAF score immediately preceding this period, of 75 
in February 1998, reflects only symptoms of transient and 
expectable reactions, consistent with the criteria for a 10 
percent rating, but not even this impairment was attributable 
by the medical evidence to a diagnosis of PTSD.  A 70 GAF 
score in June 1998 reflects some mild symptoms, but none of 
the symptomatology was attributed to service-connected PTSD. 

The Board notes that even in February 1998 the treating VA 
clinical psychologist concluded that the veteran's symptoms, 
regardless of whether associated with PTSD, did not 
substantially interfere with occupational or social 
functioning, and the evidence reflects no more than simply a 
decrease in work efficiency and ability to perform 
occupational tasks as a barber at any time during the 
pendency of this claim.  The evidence does not demonstrate 
that the veteran currently requires medication for any 
psychiatric disorder, although a 10 percent rating 
specifically contemplates that medication is required for 
control of symptoms.  38 C.F.R. § 4.130, Diagnostic Code 
9411. 

In this veteran's case, the Board finds the specific clinical 
findings and symptomatology are more highly probative of the 
disability manifested by PTSD than is any overall 
characterization of all psychiatric impairment reflected by 
the assignment of a GAF score.  Any examiner's 
characterization of the veteran's overall social and 
occupational dysfunction, expressed by the assignment of a 
GAF score, must be interpreted in light of the actual 
symptoms and objective findings that were reported at that 
time.  For example, the April 1998 assignment of a GAF score 
of 60 must be interpreted light of the accompanying clinical 
finding of no impairment of social or industrial 
adaptability.  In determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability; to do otherwise would be legal error as a matter 
of law.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

As the symptomatology manifested by the veteran's service-
connected PTSD is encompassed by the criteria for a 10 
percent rating, and does not meet the criteria for a 30 
percent rating, the Board must find that a rating in excess 
of 10 percent for service-connected PTSD is not warranted for 
any period of time during the pendency of the claim.  The 
Board finds that the evidence does not demonstrate that at 
any time during the pendency of this claim has the veteran's 
PTSD manifested significantly increased or decreased 
symptomatology so as to warrant "staged" ratings for 
different periods of time.  38 U.S.C.A. §§ 1155, 5107; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411.  The Board has considered the doctrine 
of benefit of doubt, but finds that, because the 
preponderance of the evidence is against the veteran's claim, 
there is not an approximate balance of positive and negative 
evidence on the merits to warrant the assignment of an 
initial rating for PTSD in excess of 10 percent for any 
period of time.  38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107(b)).  

Finally, the Board finds that the record does not reflect 
marked interference with employment due to PTSD, and there 
has been no showing that the veteran's PTSD has necessitated 
frequent periods of hospitalization, or that the severity of 
the condition otherwise renders impracticable the application 
of the regular schedular standards.  In the absence of 
evidence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The assignment of a rating in excess of 10 percent for PTSD 
is denied. 


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

